DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3346135 (Haitsch hereinafter).
	Regarding claims 1 and 2, Haitsch teaches an apparatus for packaging and storing an elongated smoking product, specifically a cigar (Fig. 1 and col. 1, lines 1-30), comprising: 
a hollow container vessel, or tube (11), that is open at least at one end and is sized to contain the smoking product and having a diameter relative to the diameter of the smoking product that is sufficient to provide space surrounding the smoking product (Figs. 1 and 2);
a sealing cap assembly (10 and 13) comprising:
a sealing lid, or cap (13);
 an upper locating member affixed to an end of the sealing lid, or stopper (10), wherein the upper locating member is configured to accept one end of the smoking product so as to be sufficiently centered within the hollow container vessel so as to provide space surrounding the smoking product (col. 2, lines 22-27); 
Regarding the limitation, “whereby the smoking product is protected against physical  damage by the upper locating member,” this is a functional limitation.  However, the courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 3, Haitsch teaches that the upper locating member (10) further comprises flexible material having an opening formed therein (within the fingers (16) ) to receive the one end of the smoking product and to hold the one end in place (col. 2, lines 13-27).  
Regarding claim 4, Haitsch teaches that the flexible material is a plastic (col. 2, lines 55-60).
	Regarding claim 6, Haitsch teaches that the upper locating member (10) comprises a spring member, or fingers (17) formed on an interior wall (18) thereof (Fig. 6) that deflects to receive the one end of the smoking product and is biased toward a center of the lid to retain the smoking product in place (col. 2, lines 28-36).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haitsch.
Regarding claim 8, Haitsch teaches that the upper locating member (10) , which is attached to the lid (10) via bead (14) and groove (15), comprises a plurality of tabs, or fingers (17), extending from a bottom of an interior wall of the lid (Fig. 6), such that the tabs can be deflected toward the interior wall when the one end of the smoking product is inserted therein (col. 2, lines 28-36).  
Haitsch does not expressly teach that the lid itself comprises the plurality of tabs, rather the upper location member which is connected to the lid via a bead and groove, comprises the plurality of tabs. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the lid and the upper location member integral, rather than separate but connected. The court has held that the use of a one piece construction instead of several parts rigidly secured together as a single unit would be merely a matter of obvious engineering choice, absent new or unexpected results (see MPEP 2144.04 V). 

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haitsch as applied to claim 3 above, and further in view of US 20150090274 (Polloni hereinafter). 
Regarding claims 5 and 9, Haitsch teaches that the flexible material can be a plastic material (col. 2, lines 50-61).
Haitsch does not expressly teach that the flexible material comprises foam or cardboard. 
Polloni teaches filter-tipped cigarettes with a removable cap, wherein the cap is made from any type of low-density plastic material (e.g. polystyrene foam) or rolled paper/cardboard ([0035]). This establishes foam, carboard and plastic as functional equivalents. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted cardboard or polystyrene foam for the plastic of Haitsch with the expectation of predictable results and a reasonable expectation of success, namely that the material is economical and resilient (Polloni, [0035]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haitsch as applied to claim 6 above, and further in view of US 5409374 (Liard hereinafter). 
Regarding claim 7, Haitsch teaches that the spring member has a shape that extends away from the top midway and then extends toward the bottom with an open space behind the spring member (Fig. 6), but does not expressly teach the exact shape of the spring members or that the material is metal. 
However, the courts have held that the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP2144.04 IV B. 
Haitsch teaches that the material of the spring should be sufficiently resilient, such as a resilient yet rigid plastic material (col. 2, lines 50-61). Liard teaches clips for lighters wherein the clipping tongue is made from resilient material such as metals or polymeric resins (col. 4, lines 40-42). This establishes metals and polymeric resins as functional equivalents. Thus, it would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted metals for the plastic of Haitsch with the expectation of predictable results and a reasonable expectation of success, namely that the material is resilient (Liard, col. 4, lines 40-42). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/GALEN H HAUTH/Primary Examiner, Art Unit 1742